United States Court of Appeals
                      For the First Circuit


No. 02-1600

        PEDRO COSME-ROSADO; LYDIA ESTHER ROSADO-FIGUEROA;
     CONJUGAL PARTNERSHIP COSME-ROSADO; MARIA TERESA-COSME;
     PEDRO ORLANDO COSME-RODRIGUEZ; YARITZA COSME-RODRIGUEZ,

                     Plaintiffs, Appellants,

                                v.

       ALFREDO SERRANO-RODRIGUEZ, AS MAYOR OF THE CITY OF
 NARANJITO; 3-C CONSTRUCTION; CRISTINO CRUZ; JANE DOE, 98CV1491;
                 CONJUGAL PARTNERSHIP, CRUZ-CRUZ,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                              Before

                       Boudin, Chief Judge,

                Lynch and Howard, Circuit Judges.



     Antonio Bauza Torres for appellants.
     Laura Lis López-Roche, Assistant Solicitor General, with whom
Roberto J. Sánchez Ramos was on brief for appellee Alfredo Serrano-
Rodriguez.



                          March 2, 2004
           HOWARD, Circuit Judge.           Seeking monetary damages and

prospective injunctive relief, several landowners brought a federal

lawsuit against the mayor of Naranjito, Puerto Rico, for alleged

violations of rights secured under the federal Constitution and

commonwealth law.       See 42 U.S.C. § 1983; 28 U.S.C. § 1367(a).       The

district court granted summary judgment for the mayor on all

federal   claims   and    dismissed   the   commonwealth   claims   without

prejudice,   see   28    U.S.C.   §   1367(c),   upon   finding   that   the

landowners had failed to comply with Local Rule 311.12 and had

therefore admitted the veracity of the mayor's version of material

facts.    The landowners now challenge the court's application of

Rule 311.12.   We affirm.

                                      I.

           We sketch the procedural history, reserving for later a

more detailed recitation of the pertinent facts.

           On May 5, 1998, plaintiffs-appellants Pedro Cosme-Rosado,

Lydia Esther Rosado-Figueroa, Maria Teresa-Cosme, Pedro Orlando

Cosme-Rodriguez, and Yaritza Cosme-Rodriguez ("Plaintiffs") –- all

landowners and members of the New Progressive Party in Puerto

Rico –- filed a complaint in federal court against defendant-

appellee Alfredo Serrano-Rodriguez ("Serrano") -- the president of




                                      -2-
the local chapter of the Popular Democratic Party and the mayor of

Naranjito, Puerto Rico.1    The complaint alleged, inter alia, that:

          [S]ince 1992 and up until 1998, defendant
          Alfredo Serrano2 has hostigated [sic] and
          threatened Plaintiffs that he would destroy
          all the belongings, home, and peace of
          Plaintiffs [and that] he would throw them out
          of their house and would appropriate [sic]
          their land with the excuse of building a
          parking lot because they were and are members
          of the New Progressive Party and have so
          expressed publicly[;] . . .

             [Serrano   and    others]   entered    in    a
             conspiracy . . . and began using heavy
             machinery   and  destroyed   the  access   of
             Plaintiffs to their home and property[; and]

             [Serrano's] actions under color of law were
             arbitrary, capricious, politically motivated,
             and without due process . . . [in violation
             of] the First, Fifth and/or Fourteen[th]
             Amendments of the Constitution . . . .

On these bases, the plaintiffs sought, inter alia, (1) a permanent

injunction restraining Serrano from "further violating the rights,

privileges    and   immunities   guaranteed   to   Plaintiffs   under   the

Constitution"; (2) "compensatory damages to each plaintiff in the

amount of one million dollars"; and (3) "punitive and exemplary




     1
      Although the complaint named several defendants, Serrano was
the only defendant who answered. Because the remaining defendants
failed to respond, the district court entered a default judgment
against them on September 30, 1999.     This appeal involves only
Serrano.
     2
      Although the complaint originally named Serrano in both his
official and personal capacities, the plaintiffs later voluntarily
dismissed their claims against Serrano in his official capacity.

                                   -3-
damages to each plaintiff in the amount of two hundred and fifty

thousand dollars."

           On March 24, 2000, Serrano filed a motion for summary

judgment and a separate statement of uncontested facts complete

with several citations to the record.       On April 14, 2000, the

plaintiffs responded by filing an opposition to Serrano's motion

together with a sparsely cited statement of material facts and a

sworn statement in support thereof.

           On March 22, 2002, the district court granted Serrano's

motion.3   The court's decision was based on an application of Local

Rule 311.12,4 which required both the moving and nonmoving parties

to file a separate statement of material facts "properly supported

by specific references to the record." D.P.L.R. 311.12. See Pedro

Cosme-Rosado v. Alfredo Serrano-Rodriguez, 196 F. Supp. 2d 117, 119

(D.P.R. March 22, 2002).     Because the court determined that the

plaintiffs had failed to provide a supported factual basis for

their claims against Serrano, it deemed admitted the properly


     3
      Although the court's memorandum of decision refers to
multiple defendants, see Pedro Cosme-Rosado v. Alfredo Serrano-
Rodriguez, 196 F. Supp. 2d 117, 125 (D.P.R. March 22, 2002)
(listing the various defendants and later noting that, "[f]or the
foregoing reasons, the Court grants defendants' motion for summary
judgment" (emphasis added)), there is no indication in the record
that the court ever lifted the default judgment against the
remaining defendants. See supra n.1.
     4
      The District of Puerto Rico amended its local rules in
September 2003. However, because this lawsuit was brought prior to
the effective date of those amendments, we refer throughout to the
pre-amended version.

                                 -4-
supported facts set forth in Serrano's statement.               See id. at 120

n.1.   Based on those facts, it discerned no genuine issue as to (1)

the    due   process   claim,   see    id.   at   122;    (2)   the    political

discrimination claim, see id. at 123; or (3) Serrano's entitlement

to absolute immunity, or, alternatively, qualified immunity, see

id. at 124-25.

                                      II.

             The   plaintiffs   now    challenge    the    entry      of   summary

judgment on their due process and political discrimination claims.

In so doing, they argue that the district court erred in concluding

that they had failed to comply with Local Rule 311.12.                Because we

discern no error either in the court's application of the Rule or

in its conclusion that there existed no genuine issue for trial on

the merits as to either claim, we affirm without addressing the

immunity issue.

             A.    Local Rule 311.12

             The District of Puerto Rico has adopted a local rule

requiring a party who moves for summary judgment to submit, in

support of the motion, a "separate, short, and concise statement of

the material facts as to which the moving party contends there is

no genuine issue to be tried and the basis of such contention as to

each material fact, properly supported by specific reference to the

record."      D.P.L.R. 311.12.        Once a movant complies with this




                                      -5-
directive -- as Serrano did here5 – the same rule then obligates

the plaintiffs, as the opposing party, to submit a "separate,

short, and concise statement of the material facts as to which it

is contended that there exists a genuine issue to be tried,

properly supported by specific reference to the record."                          Id.

(emphases added); accord Corrada Betances v. Sea-Land Serv., Inc.,

248 F.3d 40, 43 (1st Cir. 2001).

               We have consistently upheld the enforcement of this rule,

noting repeatedly that "parties ignore [it] at their peril" and

that "failure to present a statement of disputed facts, embroidered

with specific citations to the record, justifies the court's

deeming the facts presented in the movant's statement of undisputed

facts admitted."         Ruiz Rivera v. Riley, 209 F.3d 24, 28 (1st Cir.

2000) (citing prior cases); accord Morales v. A.C. Orssleff's EFTF,

246 F.3d 32, 33 (1st Cir. 2001).

               As noted above, the plaintiffs argue that the district

court erred in concluding that they had not complied with Local

Rule       311.12.     For   support,   they       point   to   (1)   the   "Factual

Background" section contained within their opposition memorandum

and    (2)    the    separate   statement     of    material    facts   (and   sworn

statement in support thereof) filed along with it.




       5
      The district court's           conclusion       in   this   regard     is   not
challenged on appeal.

                                        -6-
             Because the plaintiffs invite us to look to the "Factual

Background" section contained within their opposition memorandum as

proof that the district court erred in applying Local Rule 311.12,

we note at the outset that the rule has been interpreted as a

requirement that the nonmovant file a statement of material facts

separate from -- and annexed to –- the opposition memorandum.            See

Vargas-Ruiz v. Golden Arch Dev., Inc., 283 F. Supp. 2d 450, 458

(D.P.R. June 30, 2003) ("[A] party opposing a motion for summary

judgment is . . . required to file as an annex to the opposition

motion: a separate, short, and concise statement of the material

facts . . . ." (internal quotation marks omitted and emphasis

retained)); accord Tavarez v. Champion Prods., Inc., 903 F. Supp.

268, 270 (D.P.R. Nov. 1, 1995).             In any event, the plaintiffs'

"Factual Background" section fails to provide the allegations and

citations necessary to controvert the dispositive facts set forth

in Serrano's statement.6      We thus turn to the plaintiffs' statement

of material facts.

             The   district   court    correctly    determined   that    the

plaintiffs' statement of material facts failed to comply with Local

Rule 311.12:       Out of twelve paragraphs of allegations, only two

cite to the record.7     Moreover, within these two paragraphs, there


     6
         See infra nn. 9 & 11 and accompanying text.
     7
      Citations to the record (in the form              of   exhibits)   are
provided for the following "material facts":


                                      -7-
exists   only    one   (arguably)   material    allegation    –-   and    the

accompanying citation merely points the court generally to a

thirty-page deposition without providing any page numbers. This is

not enough.     See Morales, 246 F.3d at 35 ("[I]n his submissions to

the district court, plaintiff made only a general reference to [a

witness's] testimony without pinpointing where in that 89-page

deposition support for that reference could be found.              This is

precisely the situation that Local Rule 311.12 seeks to avoid.").8

Accordingly,     the   "uncontested"   facts   pleaded   by   Serrano    were

properly deemed admitted, see D.P.L.R. 311.12 ("All material facts

set forth in the statement required to be served by the moving

party shall be deemed to be admitted unless controverted by the

statement required to be served by the opposing party."), and

summary judgment rightly followed.        See Tavarez, 903 F. Supp. at


     [1] After taking office in 1993, [Serrano] made good on
     his word. Harassing increased. On January 17, 1995,
     Plaintiffs filed a complaint in [a Puerto Rico court] as
     to destroying access to their property by defendant
     Serrano. Serrano complied partially. Exhibit 3.

     [2] By August 10, 1998, Serrano had not placed [the
     Puerto Rico court] in a position to adjudicate [the
     plaintiffs'] just compensation. Exhibit 7. Finally, on
     February 17, 1999, Serrano stipulated a just compensation
     to [the plaintiffs], Exhibit 8, and on February 26,
     Serrano's attorney filed a stipulation. Exhibit 9. A
     year after the filing of the instant case.
     8
      Given the purposes behind Rule 311.12, we reject the
assertion that a plaintiff's sworn statement (attesting to the
accuracy of the facts alleged in the proffered Rule 311.12
document) can serve as an adequate substitute for the requisite
citations to the record.

                                    -8-
270 ("Although [failure to comply with Local Rule 311.12] does not

signify an automatic defeat, it launches the nonmovant's case down

the road toward an easy dismissal.").   We briefly explain, in the

context of each claim.

          B.   The Procedural Due Process Claim

          In order to establish a procedural due process claim

under 42 U.S.C. § 1983, the plaintiffs must show that (1) they have

a property interest as defined by state law; and (2) Serrano,

acting under color of state law, deprived them of that property

interest without constitutionally adequate process.   See Logan v.

Zimmerman Brush Co., 455 U.S. 422, 428 (1982); see also Mimiya

Hosp., Inc. v. U.S. Dept. Of Health and Human Services, 331 F.3d

178, 181 (1st Cir. 2003) ("It is well established that 'individuals

whose property interests are at stake are entitled to notice and an

opportunity to be heard.'" (quoting Dusenbery v. United States, 534

U.S. 161, 167 (2002))).

          Here, no such claim was established.     Nowhere do the

plaintiffs even allege that they were deprived of process due them

under the Constitution.9


     9
      The closest that the plaintiffs come to creating such an
issue is the following allegation (and accompanying citation) in
the "Factual Background" section of the opposition memorandum:

     By March 20, 1997, Serrano had been ordered by a [Puerto
     Rico court] to comply with [the] court's order and that
     municipality could not evict Plaintiffs from their
     property. Exhibit 5. Court admonished Serrano that a
     year had elapsed and that Serrano had not placed Court in

                               -9-
          The summary judgment papers indicate that there was

sufficient process: in February 1993, the plaintiffs received a

letter from Serrano in which the City stated an interest in

expropriating their properties;10 on July 21, 1994, the Municipal

Assembly notified the plaintiffs that the City was interested in

expropriating their property and summoned them to voice their

concerns at a public hearing to be held the next day; a public

hearing was, in fact, held, and Cosme-Rosado was in attendance; on

August 10, 1994, the Municipal Assembly approved an ordinance

authorizing the Municipality to begin expropriation proceedings;

the Puerto Rico Planning Board also approved the expropriation; on

June 6, 1996, a Puerto Rico court determined that the defendants

had complied with all the legal requirements needed to expropriate

their properties and ordered the expropriation; and, on February

17, 1999, the plaintiffs finally recovered their properties' value

pursuant to a settlement agreement. Given these uncontested facts,



     a condition to allow Plaintiffs to recover their
     properties' value. By that time, Serrano [and another
     defendant] had produced intense damage and irreparable
     [sic] to Plaintiffs.

     At most, this allegation establishes that Serrano may have
been in contempt for failure to comply with a scheduling order -–
a failure that, given the uncontested facts set forth in the text,
is inadequate to establish a genuine issue as to the due process
claim that ultimately was filed in federal court.
     10
      The plaintiffs admitted the preceding fact in their own
papers.   All others are derived from Serrano's "Statement of
Uncontested Facts."

                              -10-
we cannot conclude that the district court erroneously granted

summary judgment for Serrano on the due process claim.

          C.   The Political Discrimination Claim

          In   order   to   establish    a      claim   of   political

discrimination, the plaintiffs initially bear the burden of showing

that (1) they engaged in constitutionally protected conduct; and

(2) this conduct was a "substantial" or "motivating" factor behind

Serrano's decision to expropriate their properties.           See Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287

(1977); see also Collins v. Nuzzo, 244 F.3d 246, 252 (1st Cir.

2001).   If the plaintiffs had met that burden –- which they did

not -- Serrano would then have been obligated to demonstrate by a

preponderance of the evidence that the expropriation would have

occurred even in the absence of the plaintiffs' protected conduct.

See Mt. Healthy, 429 U.S. at 287.

          The district court's "review of the record reveal[ed]

that the plaintiffs' . . . case [was] very weak."        Pedro Cosme-

Rosado, 196 F. Supp. 2d at 119.     We agree.    While the plaintiffs

established that they are members of and active participants in the

New Progressive Party -- the rival of the Popular Democratic Party

to which Serrano belonged –- they failed to establish a genuine

issue of material fact as to whether their party membership was a

substantial factor behind the expropriation of their properties.




                               -11-
               As the district court observed, "the only piece of

evidence that the plaintiffs proffer[ed] in support of the alleged

political discrimination is Pedro Cosme's deposition, which states

that Mayor Serrano voiced his intention to rid the town of NPP

activists."         Id. at 123.      Presented with a similar situation in

Figueroa-Serrano v. Ramos Alverio, 221 F.3d 1, 7 (1st Cir. 2000),11

we held that such a "meager showing is patently insufficient to

generate a genuine issue of material fact on a causal connection

between    the      political   affiliation      of    the    plaintiffs    and    the

adverse    .    .   .   actions      alleged."        So   too,    here,   where   the

plaintiffs' noncompliance with Local Rule 311.12 and the admitted

facts -– most notably, the approval of the expropriation by both

the Puerto Rico Planning Board and the Municipal Assembly together

with the state court order of expropriation –- has resulted in

their     patent     failure    to   establish    that       the   properties      were

expropriated for other than lawful purposes.

                                        III.

               For the reasons stated above, we affirm the judgment of

the district court.


     11
      In Figueroa-Serrano, the plaintiffs claimed that the mayor's
alleged statement that he intended to rid the Municipality of NPP
employees, coupled with the competing political persuasions of the
plaintiffs and defendants, constituted enough evidence of a First
Amendment violation to withstand a motion for summary judgment.
See 221 F.3d at 8. The district court rejected the plaintiffs'
political discrimination claim because it was based solely upon
conclusory statements and lacked any specific evidence, and we
upheld this analysis. See id.

                                        -12-